Citation Nr: 0500311	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-03 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 based on Department of Veterans Affairs medical 
treatment following surgery in March 1999. 


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, the veteran's spouse, T.P., D.D., and M.C. 


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from 1983 to 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran asserts that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, following surgery in March 1999 at the Huntington 
VA Medical Center (VAMC), by not responding properly to his 
complaints of pain and swelling and that the delay in 
intervention resulted in additional disability.

On VA examination in September 2002, the examiner stated that 
the veteran had post-phlebitis syndrome due to surgery, 
saphenous vein ligation and stripping, by VA in March 1999 
and that deep vein thrombosis is a known complication of the 
surgery.  The examiner did not address the question of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on VA's part in 
order to establish entitlement to compensation under 
38 U.S.C.A. § 1151. 

Also, after the issuance of the statement of the case in 
January 2003, the VA regulations, governing the adjudication 
of claims for benefits under 38 U.S.C.A § 1151(a) were 
amended, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004).  
As the evidence of record does not contain sufficient medical 
evidence to decide the claim, further evidentiary development 
is needed.  Accordingly under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), the case is remanded for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the duty to 
notify, 38 U.S.C.A. § 5103, notify the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim. 

2.  Obtain the consent form or other 
documentation of consent for the surgery 
performed on March 12, 1999, at the 
Huntington VAMC, as well as, the report 
of the operation in order to determine 
the actual extent of the surgery.  

3.  Thereafter arrange to have the 
veteran's file reviewed by a vascular 
surgeon, who is not on the staff of the 
Huntington VAMC, to determine if the 
post-phlebitis syndrome is the result of 
fault on VA's part following surgery in 
March 1999.  The surgeon is asked to 
consider the following. 

The record shows that following surgery 
on March 12, 1999, the veteran's wife 
called VA on March 15, 1999, to learn if 
the veteran could shower.  The staff 
nurse noted that, according to the 
veteran's wife, he was doing okay.  On 
March 23, 1999, the staples were removed 
and it was noted that the wound was 
healing.  On March 30, 1999, the veteran 
was seen for left calf pain and swelling.  
A duplex scan revealed deep vein 
thrombosis of the left superficial 
femoral and popliteal veins.  Thereafter, 
the veteran's condition has been 
diagnosed post-phlebitis syndrome.  

In light of the above, the surgeon is 
asked to address the following questions:

(a)  Was the deep vein thrombosis the 
result of surgery, and, if so, did VA 
fail to exercise the degree of care that 
would be expected of a reasonable health 
care provider in treating the condition? 

(b)  Is post-phlebitis syndrome related 
to the surgery, and, if so, did VA fail 
to exercise the degree of care that would 
be expected of a reasonable health care 
provider in treating the condition?  

(c)  Given the veteran's surgery, was 
either deep vein thrombosis or 
post-phlebitis syndrome an unforeseeable 
risk? 

4.  After the above development has been 
completed, adjudicate the claim, applying 
38 C.F.R. § 3.361.  If the benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


